11-2864-ag
         Weng v. Holder
                                                                                       BIA
                                                                               A097 743 136
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of June, two thousand twelve.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                REENA RAGGI,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       YANLING WENG, AKA YANLIN WENG,
14                Petitioner,
15
16                        v.                                    11-2864-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, N.Y.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Linda S. Wernery, Assistant
27                                     Director; Susan Bennett Green, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yanling Weng, a native and citizen of the

 6   People’s Republic of China, seeks review of a June 21, 2011,

 7   decision of the BIA denying her motion to reopen her removal

 8   proceedings.    In re Yanling Weng, No. A097 743 136 (B.I.A.

 9   June 21, 2011).     We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).    An alien seeking to reopen proceedings is

14   required to file a motion to reopen no later than 90 days

15   after the date on which the final administrative decision

16   was rendered.     See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

17   § 1003.2(c)(2).    There is no dispute that Weng’s motion to

18   reopen, filed in November 2010, was untimely because the BIA

19   issued a final order of removal in December 2005.

20       Weng contends, however, that her recent conversion to

21   Christianity and church attendance in the United States,

22   coupled with the Chinese government’s crackdown on

23   underground churches and unregistered religious groups in

                                     2
 1   Fujian Province, constitutes a material change in country

 2   conditions, excusing the untimeliness of her motion to

 3   reopen.   See 8 U.S.C. § 1229a(c)(7)(C)(ii).    We conclude

 4   that the BIA’s denial of Weng’s motion to reopen as untimely

 5   was not an abuse of discretion.

 6       As the BIA determined, Weng’s religious conversion and

 7   church attendance in the United States constitute

 8   self-induced changes in personal circumstances, which are

 9   insufficient to excuse the untimeliness of her motion to

10   reopen.   See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

11   Cir. 2006).   Although Weng argues that the BIA abused its

12   discretion by focusing on her conduct in the United States

13   rather than on conditions in China, the time limitation on

14   motions to reopen may not be suspended entirely because of a

15   “self-induced change in personal circumstances” that is

16   “entirely of [the applicant’s] own making after being

17   ordered to leave the United States.”    Id.; see also Yuen Jin

18   v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).

19       Moreover, the BIA’s determination that Weng failed to

20   establish a material change in country conditions in China

21   is supported by substantial evidence.    See Jian Hui Shao v.

22   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).     In considering


                                   3
 1   conditions in China, the BIA reasonably relied on evidence

 2   in the record at the time of Weng’s merits hearing to

 3   conclude that “at best, [there are] continuing problems for

 4   unregistered Protestant groups in Fujian Province rather

 5   than any changed circumstances there.”     In re Yanling Weng,

 6   No. A097 743 136 (B.I.A. June 21, 2011).     For example, as

 7   noted by the BIA, the United States Department of State’s

 8   June 2004 report China - Profile of Asylum Claims and

 9   Country Conditions reflects that, at the time of Weng’s

10   merits hearing in 2004, repression of underground churches

11   and unregistered religious groups was widespread,

12   particularly in Weng’s home province of Fujian. Id.

13          Weng’s argument that the BIA “cherry-picked” evidence

14   in support of its country conditions finding while ignoring

15   other evidence demonstrating a material change in country

16   conditions is without merit.     See Jian Hui Shao, 546 F.3d at

17   171.     Indeed, many of the very same country conditions

18   materials cited by Weng as evidencing a material change in

19   country conditions also reflect continuing problems for

20   underground churches and unregistered religious groups in

21   China.     Given that the task of resolving conflicts in the

22   record evidence lies “largely within the discretion of the


                                     4
 1   agency,” id., and the agency is not required to “expressly

 2   parse or refute on the record each individual argument or

 3   piece of evidence offered by the petitioner,” id. at 169

 4   (internal quotation marks and citation omitted), the record

 5   does not compellingly suggest that the BIA ignored any

 6   evidence, see Xiao Ji Chen v. U.S. Dep’t of Justice, 471

 7 F.3d 315, 336 n.17 (2d Cir. 2006) (noting that the agency is

 8   presumed to have “taken into account all of the evidence

 9   before [it], unless the record compellingly suggests

10   otherwise”).

11       Although Weng argues that the BIA improperly discounted

12   her letter from a fellow Christian in Fujian Province, which

13   described a July 2010 raid on an underground church, the

14   weight afforded to the applicant’s evidence lies largely

15   within the discretion of the agency.   See id. at 342.    In

16   considering Weng’s letter, the BIA reasonably concluded

17   that, without the inclusion of details such as the frequency

18   with which such raids occur, the letter was insufficient to

19   demonstrate a widespread practice or a material change in

20   country conditions.

21       Because the BIA did not reach the issue of Weng’s prima

22   facie eligibility for relief, we decline to consider Weng’s

23   arguments concerning the adequacy of her prima facie

24   showing.
                                  5
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, any stay of

3   removal that the Court previously granted in this petition

4   is VACATED, and any pending motion for a stay of removal in

5   this petition is DISMISSED as moot.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8
9




                                  6